1
2
3
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11    LONNY TROUTMAN,                             Case No.: 18cv2896-LAB (WVG)
12                                 Plaintiff,
                                                  ORDER OF DISMISSAL [Dkt. 5]
13    v.
14    CAVALRY PORTFOLIO
      SERVICES,
15
                               Defendant.
16
17
18         The joint motion to dismiss (Docket no. 5) is GRANTED. Pursuant to Fed.
19   R. Civ. P. 41(a), this action is DISMISSED WITH PREJUDICE. The clerk is
20   directed to close the case.
21
22         IT IS SO ORDERED.
23   Dated: January 31, 2019
24                                              Hon. Larry Alan Burns
25                                              Chief United States District Judge

26
27
28

                                                 1
                                                                          18cv2896-LAB (WVG)
